DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 9-14 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US Pat. 5016082).

Regarding claims 1 and 9, Roth discloses a package structure (PS), comprising:
a leadframe (LF) comprising a first portion and a second portion opposite to the first portion (see horizontal lead pattern including leads 110, the first portion of 110 having a base at a first end 124, 114 at extreme top left and a second end 112, 116 including a tip, over an integrated circuit/IC chip 120, the second portion of 
wherein the first portion comprises a first base part and a plurality of first extended parts connected to the first base part connected to the first base part (see a single lead 114, 124 at the farthest top left and two extended bifurcating leads 112, 116 overlapping a portion on the chip 120, respectively in Fig. 3), the second portion comprises a second base part and a plurality of second extended parts connected to the second base part (see 114, 124 at the farthest right and two extended bifurcating leads 112, 116, overlapping a portion on the chip, respectively in Fig. 3), and the first extended parts and the second extended parts are arranged in such a way that they alternate with each other (see second end portions 112, 116, overlapping the chip 120, a total of four extended parts in Fig. 3);
wherein the first extended parts of the first portion extend towards the second base part of the second portion (see the two extended parts 112, 116 of the first portion and 114, 124 of the second base part respectively in Fig. 3), and the second extended parts of the second portion extend towards the first base part of the first portion (see the two extended parts 112, 116, of the second portion and 114, 124 of the first base part respectively in Fig. 3), the first extended parts of the first portion and the second extended parts of the second portion are  
wherein there is a first distance between the first extended part of the first portion and the second base part of the second portion (for example, see a distance between tips of 116, 112 of the first extended parts and a junction of 124, 114 at which the extended parts 116, 112 bifurcate at the farthest right on the second portion in Fig. 3);  
a second distance between the first base part of the first portion and the second base part of the second portion (for example, see a distance between a junction of 124, 114 at which the extended parts 116, 112 bifurcate at the farthest top left on the first portion and a junction of 124, 114 at which the extended parts 116, 112 bifurcate at the farthest right on the first portion respectively in Fig. 3);  
the second distance being significantly higher that the first distance (see Fig. 3-4); and 
a chip (integrated circuit/IC 120 in Fig. 3-4; col. 6, line 48) disposed on a part of the first extended parts of the first portion and the second extended parts of the second portion of the LF                                       
(Fig. 3-4).
Roth does not explicitly teach, respectively: a) the second distance is greater than or equal to three times the first distance; and b) the first distance is in a range from 100 microns to 500 microns.
	The determination of parameters including lead dimensions (thickness, width, length, etc.), a spacing/pitch of leads and bond pads, a distance between the ends of 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), so that desired electrical performance, bonding strength and stress reduction can be achieved in Roth’s PS.  

Regarding claim 2, Roth teaches the entire claimed structure as applied to claim 1 above, including the LF being made of a conventional metal/copper (col. 6, lines 23-24).                
 
Regarding claim 3, Roth teaches the entire claimed structure as applied to claim 1 above, including the first portion and the second portion are comb-like structures (see horizontal lead pattern including the base 112, 114 and extended parts 112, 116, on top left and right sides respectively arranged in a comb-shape pattern in Fig. 3). 
                      . 
Regarding claims 10-11 respectively, Roth teaches the entire claimed structure as applied to claim 1 above, including:
a first extended part of the first portion and the second extended part of the second portion have a first thickness (see 112, 116 of the first and the second portions in Fig. 3-4); and 
the first base part of the first portion and the second base part of the second portion have a second thickness (see 124, 114 at the farthest top left and farthest right respectively in Fig. 3-4).

Regarding claims 12-14 respectively, Roth teaches substantially the entire claimed structure as applied to claims 1, 10 and 11 above, except: a) the second thickness is greater than or equal to two times the first thickness; b) the difference between the second thickness and the first thickness is greater than or equal to 100 microns, and c) the second thickness is in a range from 200 microns to 400 microns.
	The determination of parameters including lead dimensions (thickness, width, length, etc.), a spacing/pitch of leads and bond pads, a distance between the ends of the lead base, tips, etc., a total number and shape of the leads, etc., in LF/Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired electrical performance, bonding strength and stress reduction. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), so that desired electrical performance, bonding strength and stress reduction can be achieved in Roth’s PS.  

Regarding claims 17-19, Roth teaches substantially the entire claimed structure as applied to claim 1 above, including an embodiment having the chip being disposed on a part of the first extended parts of the first portion and the second extended parts of the 
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the chip being disposed on a part of the first extended parts of the first portion and the second extended parts of the second portion via solder balls, copper pillars, or solder paste/bar, so that the electrical performance and the bonding strength can be improved in Roth’s PS. 

Regarding claims 20-21 respectively, Roth discloses the entire claimed structure as applied to claims 1 and 3 above, including:
Roth further disclosing the first base part of the first portion further comprising a part wherein the part of the first base part of the first portion further extends towards the second base part of the second portion to a position which is under a part of the first extended part of the first portion (for example, see a substrate part 134 under 114, 112 in Fig. 3; col. 6, line 14); and 
a third distance between the first base part of the first portion and the second base part of the second portion (for example, see a distance between 124, 114, on the farthest top left and the farthest right respectively in Fig. 3). 


	The determination of parameters including lead dimensions (thickness, width, length, etc.), a spacing/pitch of leads and bond pads, a distance between the ends of the lead base, tips, etc., a total number and shape of the leads, etc., in LF/Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired electrical performance, bonding strength and stress reduction. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the element a), so that desired electrical performance, bonding strength and stress reduction can be achieved in Roth’s PS.

4.	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US Pat. 5016082) in view of Nishikawa (US Pat. 5654585). 

Regarding claims 15-16, Roth teaches substantially the entire claimed structure as applied to claim 1 above, wherein Roth discloses the first extended part of the first portion has a bottom portion connected to the first base part and a top portion towards the second base part of the second portion (see a bottom of the 112, 116, 110 and 116 respectively on the left side in Fig. 3), but fails to teach: a) the first extended part has a width which decreases gradually from the bottom portion to the top portion of the first 
	Nishikawa teaches a LF having leads having extended parts wherein the extended part has a width which decreases gradually from a bottom portion to a top/end portion (see the widths of 23A in Fig. 10; col. 6, line 45) providing increased bonding strength and lead density.     
	Furthermore, the determination of parameters including lead dimensions (thickness, width, length, etc.), a spacing/pitch of leads and bond pads, a distance between the ends of the lead base, tips, etc., a total number and shape of the leads, etc., in LF/Chip Packaging and Interconnect Technology art is a subject of routine experimentation and optimization to achieve the desired electrical performance, bonding strength and stress reduction. 
	Roth and Nishikawa are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Roth, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), so that desired electrical performance, bonding strength and lead density can be achieved in Roth’s PS.  

23 is rejected under 35 U.S.C. 103 as being unpatentable over Roth (US Pat. 5016082) in view of Yama et al., (US Pat. 5731631). 

Regarding claim 23, Roth teaches substantially the entire claimed structure as applied to claim 1 above, except a) an encapsulation material covering the chip and a part of the LF, exposing sidewalls and bottoms of the first base part of the first portion and the second base part of the second portion of the LF.
	Yama et al., teach a conventional encapsulation material covering a chip and a part of a LF, exposing sidewalls and portions of bottoms of a base part of a first portion and a second base part of a second portion of leads the LF (see resin 30 and 7 respectively in Fig. 30; col. 18, line 65- Col. 19, line 5) to provide the desired surface protection for the LF and the PS.	
	Roth and Yama et al., are analogous art because they are directed to Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Roth, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the element a), so that the bonding strength and the surface protection for the LF can be improved in Roth’s PS.  
Response to Arguments
6.	Applicant's arguments filed on 10-7-21 have been fully considered but they are not persuasive.
supporting substrate 134 on the left side and the right side   respectively. Roth fails to provide the distance between the supporting substrate 134 (left side) and the supporting substrate 134 (right side) being greater than or equal to about three times the distance between the interconnection lead 110 (left side) and the supporting substrate 134 (right side). 
	However, the above argument is respectfully traversed. As explained in the rejections above, the first and the second base parts are single leads 124, 114 on the farthest top left and farthest right sides respectively (Fig. 3). The first distance being the distance between a tip of the first extended part 112, 116 and the second base part (which is a junction where 124, 114 bifurcates forming a fork shaped pattern). The second distance being the distance between the bases of the first portion and the second portion (which is a distance between the junctions where 124, 114 forms fork shaped patterns on the farthest top left and farthest right sides respectively). Therefore, the distances as claimed are not determined/compared with respect to any portion of the supporting substrate 134, but based on the configuration of the lead pattern defined by the respective bases (single lead up to the junction where fork shaped extended parts bifurcates) and the tip of the extended part. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.


Primary Examiner, Art Unit 2811